This cause involves the construction of article 4269, R.S. 1895, Acts 18th Leg. c. 40. The district court rendered judgment in favor of the defendants in error. We reversed that judgment, and rendered judgment in favor of plaintiff in error. See 187 S.W. 345. Defendants in error filed a motion for a rehearing, and also to certify the case to the Supreme Court. We granted the motion to certify, and held the motion for a rehearing in abeyance, awaiting the answer to the certified question. That question has been answered adversely to our decision.
Following the decision of the Supreme Court in answer to said certified question, the motion of defendants in error is granted, our former judgment herein is set aside, and the judgment of the trial court herein is affirmed,
BRADY, J., not sitting. *Page 1119